I respectfully dissent from the decision of the majority because I disagree with the conclusion that appellant is not entitled to Workers' Compensation benefits.
Whether appellant is entitled to participate in the Workers' Compensation Fund is solely dependent on whether Martha Johnston was within the "zone of employment" when she was injured. In Fogaras v. University Hospitals of Cleveland (1998), 129 Ohio App.3d 653,718 N.E.2d 974, Virginia Fogaras, an employee of University Hospitals, was injured while using the pedestrian walkway adjacent to the Cornell parking garage. That parking garage is also owned and operated by University Circle, Incorporated. In Fogaras, this court concluded that Fogaras was *Page 86 
entitled to workers' compensation benefits because she was in the zone of her employment when her injuries occurred as a matter of law.
In the instant case, Martha Johnston was injured while walking on a sidewalk next to Adelbert Road en route to a parking garage owned and operated by University Circle, Incorporated.
I see no reason to distinguish the facts in Fogaras from the facts in this case. If an employee who is injured walking on a walkway adjacent to her work parking garage can be considered within the "zone of employment," Mrs. Johnston, who was injured on a sidewalk en route to her work parking garage, should also be considered within the "zone of employment." To hold otherwise would be illogical. Therefore, I would reverse the trial court's decision to grant summary judgment in favor of appellees.